Title: To Benjamin Franklin from James Hutton, 11 April 1779
From: Hutton, James
To: Franklin, Benjamin


Dear Sir
April. 11. 1779
I send the Servant who occasionally does my little messages, for that Protection for the Good Intent Capt. Francis Mugford, to go to and from Labradore, to the Moravian mission Settlements for the conversion of the Heathen, so kindly promised last Friday. The Person who was to have brought it yesterday never came. I hope it has not miscarried. Many thanks to you for the Readiness with which you oblige your old Friend & Servant
Jas. Hutton
 
Addressed: To / Doctor Franklin / or His Grandson / Passy.
Notation: M. Hutton April 11. 1779.
